Blackburn, Judge.
In Vaughn v. Pleasent, 219 Ga. App. 8 (463 SE2d 548) (1995), we *585affirmed the jury verdict entered in this personal injury action. The Supreme Court granted certiorari and reversed our decision in Vaughn v. Pleasent, 266 Ga. 862 (471 SE2d 866) (1996). Accordingly, our judgment in this case is vacated and the judgment of the Supreme Court is made the judgment of this Court.
Decided August 22, 1996.
Robert Altman, for appellants.
Tittsworth & Grabbe, John C. Grabbe TV, Fain, Major & Wiley, Charles A. Wiley, Jr., Kim M. Jackson, for appellees.

Judgment reversed.


McMurray, P. J., and Andrews, J., concur.